DETAILED ACTION
This action is responsive to the application No. 15/966,554 filed on April 30, 2018. The amendment filed on November 30, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-9, 11, and 20 are currently pending and being considered in the Office Action. Claims 5 and 10 are cancelled. Claims 12-19 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. 
Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub # 2015/0349073) of record in view of Yoo (U.S. Pub # 2014/0367774) of record.
Regarding independent Claim 1, Kang teaches a semiconductor memory device, comprising: 
a device isolation layer (Fig. 10: 502, paragraph [0108]) defining active regions (Fig. 10: 503, paragraph [0108]) of a substrate (Fig. 10: 501, paragraph [0108]); and 
gate lines (Fig. 10: 506, paragraph [0109]) buried in the substrate (501) and extending across the active regions (503), 
wherein each of the gate lines (506) comprises: 
a conductive layer (Fig. 10: 510, paragraph [0109]); 
a liner layer (Fig. 10: 508, paragraph [0109]) disposed between and separating the conductive layer (510) and the substrate (501), the liner layer (508) covering a side surface and a bottom surface of the conductive layer (510); and 
a first work function adjusting layer (Fig. 10: 512, paragraph [0109]) disposed on the conductive layer (510) and the liner layer (508), the first work function adjusting layer (512) comprising a first work function adjusting material (paragraphs [0040] & [0043]: “the second barrier layer 213 may include fluorine-free tungsten carbide (FFWC), and the work function may be controlled by adjusting carbon content”; second barrier layer Fig. 2A: 213 is considered equivalent to 512),
a capping layer (Fig. 10: 514, paragraph [0110]) disposed on the first work function layer (512),
the low work function material may have a work function value lower than approximately 4.5 eV”) of the first work function adjusting layer (512) is less than those (paragraph [0045]: the conductive layer Fig. 2A: 211 is considered equivalent to 510 and is disclosed as tungsten, which has a work function of approximately 4.5 eV; paragraph [0040]: “the high work function material may have a work function value higher than approximately 4.5 eV”; first barrier layer Fig. 2A: 209 is considered equivalent to 508) of the conductive layer (510) and the liner layer (508), and 
the liner layer (508) and a portion of the first work function adjusting layer (see modified Fig. 10 below: 512_1; please note that “a portion” may comprise any configuration, such that modified Fig. 10 below shows two different examples of portions, 512_1 and 512_2 that each would read on the claimed invention), with the portion of the first work function adjusting layer (512_1) covering a top surface of the conductive layer (510) and being in direct contact with the capping layer (514).

    PNG
    media_image1.png
    624
    730
    media_image1.png
    Greyscale


Yoo discloses a semiconductor memory device wherein a liner layer (Fig. 6: 135a, paragraph [0051]) and a first work function adjusting layer (Fig. 6: 135b, paragraph [0051]) comprise a same material (paragraph [0057]), and 
the liner layer (135a) does not comprise the first work function adjusting material (paragraph [0057]: oxygen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “liner layer and the first work function adjusting layer comprise a same material, and the liner layer does not comprise the first work function adjusting material” teachings of Yoo to the device of Kang because Yoo discloses in paragraph [0057] that a work function of a metal nitride layer may be lowered by oxidizing the metal nitride layer, and that these materials are suitable for the intended use as a liner layer having a higher work function and a work function adjusting layer having a lower work function. Further, Kang discloses in paragraph [0041] that a metal nitride is suitable for the intended use of at least the liner layer having a higher work function. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 7, Kang as previously modified teaches the semiconductor memory device of claim 1, wherein the first work function adjusting layer (512) further comprises a second work function adjusting material (paragraph [0043]; Kang discloses that layer 213, considered equivalent to 512, may alternatively comprise titanium aluminum carbide, which includes both carbon and aluminum, which are each disclosed as work function adjusting materials in paragraphs [0041]-[0043]).
Regarding Claim 11, Kang as previously modified teaches the semiconductor memory device of claim 1, further comprising: 

bit lines (Fig. 10: 520, paragraph [0106]) disposed on the substrate (501) and connected to the first doping regions (515); and 
capacitors (Fig. 10: 525, paragraphs [0106] & [0117]) disposed on the substrate (501) and connected to the second doping regions (516).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub # 2015/0349073) of record in view of Yoo (U.S. Pub # 2014/0367774) of record as applied to claim 1 above, and further in view of Anathan (U.S. Pub # 2014/0197484) of record.
Regarding Claim 2, Kang as previously modified by Yoo teaches the semiconductor memory device of claim 1, and is silent with respect to wherein the top surface of the conductive layer is located at a level higher than that of a top surface of the liner layer, and the semiconductor memory device further comprises a second work function adjusting layer disposed between the first work function adjusting layer and the liner layer, wherein the second work function adjusting layer comprises the first work function adjusting material, and a work function of the second work function adjusting layer is less than those of the conductive layer and the liner layer.
	Anathan discloses a semiconductor memory device, comprising: 
gate lines (Fig. 3: 120, paragraph [0026]) buried in a substrate (Fig. 3: 110, paragraph [0026]), 
wherein each of the gate lines (120) comprises: 
a conductive layer (Fig. 3: 124, paragraph [0026]); 

a first work function adjusting layer (horizontally extending portion of Fig. 3: 125, paragraph [0028] above top surface of 124; see modified Fig. 3 below) disposed on the conductive layer (124) and the liner layer (122),
the liner layer (122) is contacted with (the instant limitation “contacted with” is considered under broadest reasonable interpretation to include direct and indirect physical contact, as well as electrical contact) the first work function adjusting layer (125 above 124);
wherein a top surface of the conductive layer (124) is located at a level higher than that of a top surface of the liner layer (122), and 
the semiconductor memory device further comprises a second work function adjusting layer (vertically extending portion of Fig. 3: 125 adjacent to 124; see modified Fig. 3 below) disposed between the first work function adjusting layer (125 above 124) and the liner layer (122), 
wherein the second work function adjusting layer (125 adjacent 124) comprises the same material as the first work function adjusting layer (125 above 124), and 
a work function of the second work function adjusting layer (125 adjacent 124) the same as the work function of the first work function adjusting layer (125 above 124).

    PNG
    media_image2.png
    419
    801
    media_image2.png
    Greyscale

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub # 2015/0349073) of record in view of Yoo (U.S. Pub # 2014/0367774) of record as applied to claim 1 above, and further in view of Moon (U.S. Pub # 2013/0043519) of record.
Regarding Claim 3, Kang as previously modified by Yoo teaches the semiconductor memory device of claim 1, wherein a bottom surface of the first work function adjusting layer (512) covers the top surfaces of the conductive layer (510) and the liner layer (508).
Kang is silent with respect to wherein a top surface of the conductive layer has a convexly curved surface that faces upward to protrude beyond a top surface of the liner layer, wherein a bottom surface of the first work function adjusting layer covers the top surfaces of the conductive layer and the liner layer.
	Moon discloses a semiconductor memory device wherein a top surface (Fig. 7: 131T, paragraph [0044]) of the conductive layer (Fig. 7: 131, paragraph [0043]) has a convexly curved surface (131T) that faces upward to protrude beyond a top surface (Fig. 7: 132T, paragraph [0044]) of the liner layer (Fig. 7: 132, paragraph [0043]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub # 2015/0349073) of record in view of Yoo (U.S. Pub # 2014/0367774) of record as applied to claim 5 above, and further in view of Cho (U.S. Pub # 2016/0260813) of record.
Regarding Claim 6, Kang as previously modified by Yoo teaches the semiconductor memory device of claim 5, wherein the liner layer (Kang: 508; Yoo: 135a) and the first work function adjusting layer (Kang: 512; Yoo: 135b) comprise metal or metal nitride (Yoo: paragraph [0057]).
Kang as previously modified by Yoo is silent with respect to wherein the first work function adjusting material comprises lanthanum (La).
Cho discloses a semiconductor memory device wherein a first work function adjusting material comprises lanthanum (La) (paragraph [0058]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first work function adjusting material comprises lanthanum (La)” teachings of Cho to the device of Kang as modified by Yoo because Cho discloses in paragraph [0058] that lanthanum is a suitable material for lowering the work prima facie obvious. See MPEP § 2144.07.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub # 2015/0349073) of record in view of Yoo (U.S. Pub # 2014/0367774) of record as applied to claim 1 above, and further in view of Kim (U.S. Pub # 2016/0149030) of record.
Regarding Claim 8, Kang as previously modified by Yoo teaches the semiconductor memory device of claim 1, further comprising a gate dielectric layer (Fig. 10: 505, paragraph [0108]) disposed between the gate lines (506) and the substrate (501), 
wherein the gate dielectric layer (505) has a portion that is adjacent to the first work function adjusting layer (512).
Kang is silent with respect wherein the gate dielectric layer comprises the first work function adjusting material.
	Kim discloses a semiconductor device wherein the gate dielectric layer (Fig. 5: 145, paragraph [0094]) comprises carbon (paragraph [0094]: “The gate insulating layer 145 may include at least one among SiO2, SiN, SiON, SiC, SiCN, SiOCN, SiOC”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “gate dielectric layer comprises the first work function adjusting material” teachings of Kim to the device of Kang because Kang discloses in paragraph [0043] that the first work function adjusting material is carbon, and further discloses in paragraph [0034] that the gate dielectric layer may include a silicon oxide, a silicon nitride, or a silicon oxynitride. Kim discloses in paragraph [0094] that a gate dielectric comprising carbon is an obvious suitable variant of a silicon oxide, a silicon nitride, or a silicon oxynitride. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 9, Kang as previously modified teaches the semiconductor memory device of claim 8, wherein the portion of the gate dielectric layer (505) adjacent to the first work function adjusting layer (512) further comprises a second work function adjusting material (by broadest reasonable interpretation, any of silicon, oxygen, and/or nitrogen may be considered a second work function adjusting material, since these elements may alter the work functions of certain materials).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub # 2015/0349073) of record in view of Yoo (U.S. Pub # 2014/0367774) of record and Cho (U.S. Pub # 2016/0260813) of record.
Regarding independent Claim 20, Kang teaches a semiconductor memory device, comprising: 
a substrate (Fig. 10: 501, paragraph [0108]) including a device isolation layer (Fig. 10: 502, paragraph [0108]) that defines active regions (Fig. 10: 503, paragraph [0108]) arranged along a first direction (see Fig. 9); 
gate lines (Fig. 10: 506, paragraph [0109]) buried in a trench (Fig. 10: 504, paragraph [0108]) in an upper portion of the substrate (501) and extending across the active regions (503) in a second direction intersecting the first direction (see Fig. 9), the gate lines (506) separating the active regions (503) into first doping regions (Fig. 10: 515, paragraph [0110]) and second doping regions (Fig. 10: 516, paragraph [0110]); and 
a bit line (Fig. 10: 520, paragraph [0106]) disposed on the gate lines (506) and extending in a third direction intersecting the first and second directions (see Fig. 9), 
wherein each of the gate lines (506) comprises: 
a liner layer (Fig. 10: 508, paragraph [0109]) disposed on a lower portion of the trench (504) and extending along a floor surface of the trench (504) and a sidewall of the trench (504); 

a work function adjusting layer (Fig. 10: 512, paragraph [0109]) disposed on the liner layer (508) and the conductive layer (510),
a portion of the work function adjusting layer (horizontal portion of 512) covering a top surface of the conductive layer (510). 
Kang is silent with respect to wherein the liner layer and a portion of the work function adjusting layer comprise a same metal nitride, and the work function adjusting layer further comprises a work function adjusting material comprising a metal different from a metallic material of the metal nitride.
Yoo discloses a semiconductor memory device wherein a liner layer (Fig. 6: 135a, paragraph [0051]) and a first work function adjusting layer (Fig. 6: 135b, paragraph [0051]) comprise a same metal nitride (paragraph [0057]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “liner layer and the work function adjusting layer comprise metal nitride, and the work function adjusting layer further comprises a work function adjusting material different from a metallic material of the metal nitride” teachings of Yoo to the device of Kang because Yoo discloses in paragraph [0057] that these materials are suitable for the intended use as a liner layer having a higher work function and a work function adjusting layer having a lower work function. Further, Kang discloses in paragraph [0041] that a metal nitride is suitable for the intended use of at least the liner layer having a higher work function. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
	Kang as modified by Yoo is silent with respect to wherein the work function adjusting layer further comprises a work function adjusting material comprising a metal.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “work function adjusting layer further comprises a work function adjusting material comprising a metal” teachings of Jang to the device of Kang as modified by Yoo because Cho discloses in paragraph [0058] that a metal (La) is suitable to be used for lowering the work function of a titanium nitride layer. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 4, the prior art of record neither anticipates nor renders obvious the limitation “major axes of grains in the liner layer are arranged in a direction parallel to a top surface of the substrate, and major axes of grains in the first work function adjusting layer are arranged in a direction perpendicular to the top surface of the substrate” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 9 line 1-p. 18 line 2), Applicant argues that the prior art of Kang and Yoo, either alone or in combination, fails to teach the limitation “the liner layer and a portion of the first work function adjusting layer, with the portion of the first work function adjusting layer covering a top surface of the conductive layer and being in direct contact with the capping layer, comprise a same material, and the liner layer does not comprise the first work function adjusting material” as recited in claim 1. In particular, Applicant argues with respect to Kang that the portion of the cited portion of the first work function adjusting layer (512) covering the top surface of the cited conductive layer (510) is not in direct contact with the cited capping layer (514). Applicant argues that the “second low-resistivity layer 513” of Kang lies between the cited portion of the first work function adjusting layer and the cited capping layer. Applicant additionally argues that Yoo as well as secondary references used in the rejection of claims dependent from claim 1 fails to cure this deficiency of Kang.
Examiner respectfully submits that although Applicant’s amendment overcomes the specific interpretation of Kang, in which the horizontal portion of the 512 was cited as the portion of the first work function adjusting layer, the term “portion” is not specific with regard to shape or extent. In the above rejection, the limitation “a portion of the first work function adjusting layer” is interpreted to include both the horizontal portion and a vertical portion that directly contacts the capping layer. As noted in the above rejection, the term “portion” may be interpreted as either continuous or discontinuous, such that as long as the cited portion includes the part of 512 covering the conductive layer and the part of 512 directly contacting the capping layer, various configurations are possible. Examiner notes that because Kang is considered to teach the limitation in question, the remaining prior art is not relied upon to teach the limitation in question, and therefore Applicant’s arguments regarding these references are moot.
Regarding Applicant’s second argument (p. 18 line 7-p. 21 line 8), Applicant argues that the prior art of Kang is improperly modified by Yoo and Jang in the rejection of claim 20, because Kang teaches using aluminum as a work function raising material in a metal nitride layer, and therefore would not attempt to use aluminum as a work function lowering material in a metal nitride layer as claimed.
	Examiner respectfully submits that the above rejection of claim 20 does not rely on the prior art of Kang as modified by Yoo and Jang. Rather, the prior art of Kang as modified by Yoo and Cho is cited in the above rejection. Although Applicant’s argument appears to be correct with respect to the teachings of Kang and Jang, the prior art of Kang does not teach away from using lanthanum (La) as a work function lowering layer in a metal nitride. In view of the combined teachings of Yoo and Cho, it would be obvious to modify the device of Kang to include the materials recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. Pub # 2013/0277748) and Ando (U.S. Pub # 2018/0301540) disclose semiconductor devices comprising a work function adjusting material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892